Citation Nr: 1722022	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-37 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits for the appellant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by:	Massachusetts Department of Veterans' Services




ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1969.  The appellant and the Veteran were married in June 1985.  As best as the Board can discern from the available record, the parties are separated but remain legally married.  See, e.g., July 2009 report of contact; November 2014 VA treatment record.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the appellant's claim for an apportionment of the Veteran's compensation benefits.  Jurisdiction over this appeal was subsequently transferred to the RO in Atlanta, Georgia, for purposes of scheduling a Board hearing requested by the appellant.

Initially, the Board acknowledges the February 2008 written submission from Albert Barbieri, a private attorney, in response to the RO's January 2008 written notification and request for information from the Veteran for the current apportionment claim.  The record shows that Mr. Barbieri has submitted documents to VA on behalf of the Veteran for many years; however, the record reflects that the Veteran had appointed a recognized service organization (American Legion) for representation in all matters before VA.  See March 2003 VA Form 21-22.  It does not appear that Mr. Barbieri is an accredited representative for VA claims, and there is not a VA Form 21-22a of record for him.  The RO copied American Legion as the recognized representative of record on the written communications sent in connection with this claim.  In addition, the Veteran separately replied to the RO's request for information.
The Board also observes that the appellant submitted a VA Form 21-22 in favor of Disabled American Veterans with her February 2010 substantive appeal.  The Veteran was also represented by Disabled American Veterans at that time based on a VA Form 21-22 submitted in October 2009, but that recognized service organization did not act on his behalf in any way as to this claim.  He is now represented by the above-named representative.  The parties' current representatives will have an opportunity to submit any evidence and argument while the case in is remand status.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the parties if further action is required.


REMAND

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2016); see also 38 C.F.R. §§ 20.3(p), 20.500-20.504, 20.713.   In contested claims, all interested parties will be specifically notified of the action taken by the AOJ and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  All interested parties will be furnished a copy of the statement of the case if a notice of disagreement if filed.  38 C.F.R. 
§ 19.101.  When a substantive appeal is filed, its content will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.

In this case, the Veteran has not received copies of certain documents as required by the regulations, as detailed in the directives below.  Because VA has not fulfilled its obligations under the procedures relating to contested claims, a remand is necessary.

In addition, if a hearing is scheduled for any party to a contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).

The appellant was scheduled for a hearing before the Board at the Atlanta RO in January 2017.  She failed to appear for the hearing; however, it appears that the parties were not properly notified.  The November 2016 notification letter was sent to the appellant at the same address that she provided in the February 2010 substantive appeal (her most recent correspondence with VA).  A notation in the VBMS entry for the substantive appeal shows that the RO attempted to contact her by telephone, presumably to confirm her current mailing address before sending the notification letter, given the passage of time and the notation of foreclosure proceedings on that property in the substantive appeal, but that the telephone number was disconnected.  Nevertheless, it does not appear that the RO attempted to contact her at the second telephone number listed on the substantive appeal.  The appellant also elected to be represented by the above-named representative when she filed her substantive appeal, but the representative was not copied on the notification letter.  Finally, the Veteran and his representative were not provided notice of the hearing.

Based on the foregoing, and in consideration of the notice provisions for hearings in contested claims, the parties should be provided another opportunity to appear for a Board hearing.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take any appropriate steps to verify the appellant's current mailing address, including contacting her representative.  See, e.g., February 2010 substantive appeal (providing a second telephone number) and February 2010 VA Form 21-22 in favor of Disabled American Veterans.

All attempts and responses should be documented in the claims file.

2.  The AOJ should review the claims file and ensure that all contested claims procedures have been followed.  The Veteran and his representative should be provided with copies of the August 2009 statement of the case and February 2010 substantive appeal.

3.  After completing the foregoing development, the AOJ should schedule a hearing with a Veterans Law Judge of the Board at the local RO in accordance with the appellant's request.  The appellant, the Veteran, and their representatives should be notified in writing of the date, time, and location of the hearing, as well as the procedures for requesting a change in hearing date in a contested claim under 38 C.F.R. § 20.713(b).  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


